DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3, 6, 9, 11, 14, 17, 18, and 20 have been amended.  Claims 1-20 are pending and examined below.

Allowable Subject Matter
Claims 1-20 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record US 20160288323 A1 discloses a method for improving operation of at least one robot. The robot is being operated on the basis of a set of predefined actions. A method comprises generating combined actions by combining at least two actions out of a set of original actions stored in an action library. Storing the combined actions in the actions library in addition to the original actions. Applying a reinforcement learning algorithm to the set of actions stored now in the action library to learn a control policy making use of the original actions and the combined actions. And finally, operating the robot on the basis of the resulting action library.
As per independent claims 1, 9, and 17, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious selecting, using the processor, a second position from the plurality of next possible positions .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASIL T JOS whose telephone number is (571)270-5915.  The examiner can normally be reached on 11:00 - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Basil T. Jos/Primary Examiner, Art Unit 3664